
	
		I
		112th CONGRESS
		1st Session
		H. R. 1000
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Pierluisi (for
			 himself, Mr. Young of Alaska,
			 Mr. Burton of Indiana,
			 Mr. Towns,
			 Mr. Faleomavaega,
			 Mr. Serrano,
			 Ms. Jackson Lee of Texas,
			 Mrs. Christensen,
			 Mr. Crowley,
			 Mr. Baca, Ms. Bordallo, Mr.
			 Diaz-Balart, Mr. Grijalva,
			 Ms. Wasserman Schultz,
			 Mr. Sablan,
			 Mr. Grimm, and
			 Mr. Rivera) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to increase the
		  number of persons appointed to the military service academies from Puerto Rico
		  from nominations made by the Resident Commissioner from Puerto
		  Rico.
	
	
		1.Appointments to military
			 service academies from nominations made by the Resident Commissioner from
			 Puerto Rico
			(a)United States
			 Military AcademyParagraph
			 (7) of section 4342(a) of title 10, United States Code, is amended—
				(1)by striking
			 Six and inserting Sixteen; and
				(2)by striking
			 five and inserting fifteen.
				(b)United States
			 Naval AcademyParagraph (7) of section 6954(a) of title 10,
			 United States Code, is amended—
				(1)by striking
			 Six and inserting Sixteen; and
				(2)by striking
			 five and inserting fifteen.
				(c)United States
			 Air Force AcademyParagraph (7) of section 9342(a) of title 10,
			 United States Code, is amended—
				(1)by striking
			 Six and inserting Sixteen; and
				(2)by striking
			 five and inserting fifteen.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to the nomination of candidates for
			 appointment to the United States Military Academy, the United States Naval
			 Academy, and the United States Air Force Academy for classes entering these
			 military service academies after the date of the enactment of this Act.
			
